DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 of US application 16/603,497 were filed 10/7/19. Applicant filed a preliminary amendment to the claims the same day wherein claims 1, 3-6, and 8-14 and claims 2 and 7 were canceled. Accordingly, claims 1, 3-6 and 8-14 are presently pending and presented for examination.

Claim Objections
Claims 1, 3-6, 9-10 and 13 are objected to because of the following informalities:
In claims 1 and 13, “each sensor being monitored by the at least one control unit to measure a specific parameter, and a set of actuators, each actuator being activated” should be “each sensor of the set of sensors being monitored by the at least one control unit to measure a respective parameter, and a set of actuators, each actuator of the set of actuators being activated”
In claim 1, “a set of valued parameters measured by the sensors,” should be “a set of valued parameters measured by the set of sensors,”
In claim 1, “each situation of the first list and an action or reminder from the second list” should be “each situation of the first list and [[an]] a respective action or reminder from the second list”
In claim 1, “and further comprising the following steps: i. determine the values of the parameters measured by the sensors; ii. determine the situation defined by the set of values determined at step i. iii. engage the action” should be “and further comprisingdetermining the values of the respective parameters measured by the set of sensors; ii. determining [[the]] a situation defined by the ; and iii. engaging [[the]] a respective action”
In claim 3, “wherein the parameters measured by the sensors comprise at least one of the following:” should be “wherein the respective parameters measured by the set of sensors comprise at least one of
In claim 3, “b. DOS = 1 if the driver is on his seat” should be “b. DOS = 1 if [[the]] a driver is on his seat”
In claims 3-4, applicant recites that various parameters are equal to “O”, which is a letter. Examiner believes that applicant wishes to recite that these parameters are equal to “0” (the number) rather than to “O” (the letter). Examiner therefore recommends that applicant amend the claims to replace each “O” with “0”.
In claim 3, “c. DDS=1 if the driver's door lock is switched on” should be “c. DDS=1 if [[the]] a driver's door lock is switched on”
In claim 3, “d. AP indicating the level of pressure on the accelerator pedal” should be “d. AP indicating [[the]] a level of pressure on [[the]] an accelerator pedal”
In claim 3, “e. BP indicating the level of pressure on the brake pedal” should be “e. BP indicating [[the]] a level of pressure on [[the]] a brake pedal”
In claim 3, “f. D, R, or N indicating gear is respectively engaged in drive mode or in rear mode, or not engaged in neutral mode” should be “f. D, R, or N indicating that a gear is respectively engaged in drive mode, [[or]] engaged in rear mode, or not engaged in neutral mode”
In claim 4, “The method according to claim 1” should be “The method according to claim [[1]] 3”. This is because the definitions of the parameters from claim 3 are required for proper antecedent basis.
In claim 4, “I. PBRV = 0, DOS=10, DDS=O, BP=O%, AP=O%;” should be “[[I.]] l. PBRV = 0, DOS=10, DDS=O, BP=O%, AP=O%;” (replace the capital “I.” with a lowercase “l.”)
In claim 4, each instance of “D;”, “N;”, and “R;” should be replaced with “gear is D;”, “gear is N;”, and “gear is R;”, respectively
In claims 5 and 9-10, “comprises at least one or more of the following actions: 1. Parking brake auto apply : the park brake is activated; 2. Parking brake auto apply after check + Sound, if no acknowledgement by driver within a time window; 3. Cancel current action” should be “comprises at least one or more ofA parking brake auto apply[[ :]], wherein the parking brake is activated; 2. A parking brake auto apply after checking [[+]] and a sound, if no acknowledgement by a driver is received within a time window; 3. Cancelling a current action”
In claims 6 and 9-10, “comprises at least one or more of the following reminders: 5. Short alert + Pop up; 6. Long alert + Pop up; 7. Short alert+ Sound+ Pop up; and 8. Long alert + Sound + Pop up” should be “comprises at least one or more ofA short alert [[+]] and a pop up; 6. A long alert [[+]] and a pop up; 7. A short alert[[+]] , a sound, and a pop up; and 8. A long alert [[+]] , a sound, and a pop up”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1 and 13 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“each actuator being activated by the at least one electronic control unit to engage a specific action or reminder” in claims 1 and 13 (emphasis added)
While one of ordinary skill in the art would normally interpret an actuator to be a motor moving mechanical parts, it is not clear how such a motor would provide a “reminder”. Examiner therefore concludes that applicant is using the term “actuator” outside the understood definition of a motor moving mechanical parts, and therefore the structure of the actuator is not immediately clear from the claim language, hence the 112(f) interpretation. Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
Applicant discloses “a set of actuators, each actuator being activated by the control unit to engage a specific action or reminder” (See at least Page 16, lines 12-14, of applicant’s original specification). However, it is still unclear from this and other parts of the disclosure whether an “actuator” producing a reminder takes the form of hardware, software executed by the processor, or some other form entirely. The claims are therefore rendered indefinite and rejected under 35 USC 112(b) in the section of this office action titled “Claim Rejections – 35 USC 112”.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claims 11-12 of this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are:
A “computer program” comprising “program code means suitable for implementing the method” in claim 11
“A computer-readable means comprising a recorded program, said computer-readable means comprising program code means suitable for performing the method according to claim 1, when said program is run on a computer” in claim 12
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The basis for these rejections is the interpretation of these claims under 35 USC 112(f), as discussed in the previous section of this office action.
Regarding claims 1 and 13, the following claim limitations invoke 35 U.S.C. 112(f):
“each actuator being activated by the at least one electronic control unit to engage a specific action or reminder” in claims 1 and 13 (emphasis added)
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A review of the specification reveals the following:
Applicant discloses “a set of actuators, each actuator being activated by the control unit to engage a specific action or reminder” (See at least Page 16, lines 12-14, of applicant’s original specification). However, it is still unclear from this and other parts of the disclosure whether an “actuator” producing a reminder takes the form of hardware, software executed by the processor, or some other form entirely.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b). Furthermore, their dependents are also rendered indefinite and rejected under the same statute, hence the rejection of all of claims 1-14, since none of the dependents clarify this issue.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the functions so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 11-14 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The basis for these rejections is that, because these claims are written as neither proper dependent claims nor proper independent claims, it is indefinite whether applicant intends for each of these claims to be independent claims or dependent claims.
Regarding claim 11, applicant recites “A computer program…” in the preamble, which suggests that the claim is an independent claim reciting a computer program. Applicant further recites, “…implementing the method according to claim 1”, which suggests that the claim is a dependent claim of claim 1, which is directed to a method. It is therefore indefinite whether applicant intends for the claim to be (i) an independent claim reciting a computer program or (ii) a dependent claim of claim 1 reciting a method.
If (i) is applicant’s intention, applicant may make the preamble “A computer program stored in the form of a non-transitory computer-readable medium for providing adaptable parking brake assistance on a vehicle, the computer program comprising program code means suitable for 
If (ii) is applicant’s intention, applicant may amend the preamble to read, “The method according to claim 1”, and add any remaining limitations as applicant sees fit.
Until either amendment is made, it is indefinite whether applicant intends for the claim to be (i) an independent claim reciting a computer program or (ii) a dependent claim of claim 1 reciting a method; the claim is neither a proper dependent claim nor a proper independent claim, and the claim is therefore rejected under 35 USC 112(b).

Regarding claim 12, applicant recites “A computer-readable means…” in the preamble, which suggests that the claim is an independent claim reciting a computer-readable means program. Applicant further recites, “…performing the method according to claim 1”, which suggests that the claim is a dependent claim of claim 1, which is directed to a method. It is therefore indefinite whether applicant intends for the claim to be (i) an independent claim reciting a computer-readable means or (ii) a dependent claim of claim 1 reciting a method.
If (i) is applicant’s intention, applicant may make the preamble “A non-transitory computer-readable means comprising a recorded program, said non-transitory computer-readable means executable by a processor to: 
If (ii) is applicant’s intention, applicant may amend the preamble to read, “The method according to claim 1
Until either amendment is made, it is indefinite whether applicant intends for the claim to be (i) an independent claim reciting a computer-readable means or (ii) a dependent claim of claim 1 reciting a method; the claim is neither a proper dependent claim nor a proper independent claim, and the claim is therefore rejected under 35 USC 112(b).

Regarding claim 13, applicant recites “A system…” in the preamble, which suggests that the claim is an independent claim reciting a system. Applicant further recites, “…to run the computer program according to claim 11”, which suggests that the claim is a dependent claim of claim 11, which is directed to a computer program, but is in turn improperly dependent on a method claim. It is therefore indefinite whether applicant intends for the claim to be (iii) an independent claim reciting a system, (iv) a dependent claim of claim 11 reciting a computer program, or (v) a dependent claim of claim 11 reciting a method. In order to clarify this indefiniteness, depending on how applicant amends claim 11, examiner recommends the following in each case:
(iii) – in this case, applicant should maintain the preamble reciting “A system”, delete the phrase “according to claim 1”, and individually add each of the features of claim 1.
(iv) – in this case, applicant should amend the preamble to recite “The computer program of claim 11, 
(v) – in this case, applicant should amend the preamble to recite “The method  of claim 11, 
Until one of the above amendments is made, it is indefinite whether applicant intends for the claim to be an independent claim reciting a system or a dependent claim of claim 11 reciting either a computer program or a method; the claim is neither a proper dependent claim nor a proper independent claim, and the claim is therefore rejected under 35 USC 112(b).

Regarding claim 14, applicant recites “A vehicle…” in the preamble, which suggests that the claim is an independent claim reciting a system. Applicant further recites, “…comprising the system according to claim 13”, which suggests that the claim is a dependent claim of claim 13, which is directed to a computer program, but is in turn improperly dependent on claim 11, which itself is of unclear statutory category and unclear independent/dependent status. It is therefore indefinite whether applicant intends for claim 14 to be (vi) an independent claim reciting a vehicle, (vii) a dependent claim of claim 13 reciting a system, (viii) a dependent claim of claim 13 reciting computer program or (ix) a dependent claim of claim 13 reciting a method. In order to clarify this indefiniteness, depending on how applicant amends claim 11, examiner recommends the following in each case:
(vi) – in this case, applicant should maintain the preamble reciting “A vehicle”, delete the phrase “comprising the system according to claim 13”, and individually add each of the features of claim 13 without making explicit reference to any other claim.
(vii) – in this case, applicant should amend the preamble to recite “The system according to claim 13” and add any remaining limitations as applicant sees fit.
(viii) - in this case, applicant should amend the preamble to recite “The computer program 
(ix) - in this case, applicant should amend the preamble to recite “The method 
Until one of the above amendments is made, it is indefinite whether applicant intends for the claim to be an independent claim reciting a vehicle or a dependent claim of claim 13 reciting either a system or a computer program or a method (depending on how applicant amends claim 13); the claim is neither a proper dependent claim nor a proper independent claim, and the claim is therefore rejected under 35 USC 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6 and 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of determining values of parameters, determining situations defined by the determined values, and engaging an action or reminder responsive to the determined situation based on a list of predetermined relations and safety levels. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method for parking brake adaptable assistance on a vehicle, the vehicle comprising a parking brake and a set of sensors, and at least one electronic control unit controlling the parking brake and the set of sensors , each sensor being monitored by the at least one control unit to measure a specific parameter, and a set of actuators, each actuator being activated by the at least one electronic control unit to engage a specific action or reminder, wherein the method comprises a first list of situations defined by a set of valued parameters measured by the sensors, and a second list of parking brake actions or reminders, and a list of relations establishing a relation between each situation of the first list and an action or reminder from the second list, further comprising at least one safety level, and a list of relations for each safety level, wherein the at least one safety level comprises a basic safety level, a medium safety level, and a high safety level, and further comprising the following steps: 
i. determine the values of the parameters measured by the sensors; 
ii. determine the situation defined by the set of values determined at step i.
iii. engage the action or reminder which is in relation with the situation determined at step ii., according to the list of relations.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining values of parameters, determining situations defined by the determined values, and engaging an action or reminder responsive to the determined situation based on a list of predetermined relations and safety levels, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human. While applicant does recite a set of actuators activated by the at least one control unit in the preamble of the claim, the actual steps of the claimed method, which are numbered i, ii, and iii, are not recited as being performed by either an actuator or the at least one control unit. However, even if these three steps were performed by either of these components, the “action or reminder” is recited so generally that it could be interpreted to be merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. Even if one were to regard the set of actuators activated by the at least one control unit as additional elements (which examiner does not, since they are not recited as performing any of steps i, ii or iii), the additional elements when considered both individually and as an ordered combination would not amount to significantly more than the abstract idea. In applicant’s specification, applicant discloses “a set of actuators, each actuator being activated by the control unit to engage a specific action or reminder” (See at least Page 16, lines 12-14, of applicant’s original specification). While an “actuator” usually refers to a motor in the art, it is still unclear how a motor would produce a reminder, and therefore, it is presumed that the actuators may take some form other than a motor, such as a display device outputting a reminder from the control unit. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 3, applicant recites The method according to claim 1, wherein the parameters measured by the sensors comprise at least one of the following: 
a. PBRV = 1 if parking brake has been released voluntarily, PBRV = 0 if parking brake has been released involuntarily; 
b. DOS = 1 if the driver is on his seat, DOS=O if the driver is not on his seat, DOS = 10 if the driver is changing position from sitting on his seat to 3standing up; DOS = 01 if the driver is changing position from standing up to sitting down; 
c. DDS=1 if the driver's door lock is switched on, DDS=O if the driver's door lock is switched off; 
d. AP indicating the level of pressure on the accelerator pedal between 0% and 100%;
e. BP indicating the level of pressure on the brake pedal between 0% and 100%; and 
f. D. R, or N indicating gear is respectively engaged in drive mode or in rear mode, or not engaged in neutral mode.
However, specifying which parameters are measured by sensors does not change that a user could mentally or visually observe each of these parameters, either live in real-time or by reading a report after data is gathered. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method according to claim 1, wherein the first list of situations comprises the following situations:
PBRV = 1, DOS=10, DDS=1, BP=O%;
PBRV = 1, DOS=10, DDS=1, BP>O%;
PBRV = 1, DOS=10, DDS=O, BP=O%;
PBRV = 1, DOS=10, DDS=O, BP>O%;
PBRV = 1, DOS=01, DDS=1, BP=O%;
PBRV = 1, DOS=01, DDS=1, BP>O%;
PBRV = 1, DOS=01, DDS=O, BP=O%;
PBRV = 1, DOS=01, DDS=O, BP>O%;
PBRV = 0, DOS=10, DDS=1, BP=O%, AP=O%;
PBRV = 0, DOS=10, DDS=1, BP>O%;
PBRV = 0, DOS=10, DDS=1, AP>O%;
PBRV = 0, DOS=10, DDS=O, BP=O%, AP=O%;
PBRV = 0, DOS=10, DDS=O, BP>O%, D;
PBRV = 0, DOS=10, DDS=O, BP>O%, N;
PBRV = 0, DOS=10, DDS=O, BP>O%, R;
PBRV = 0, DOS=10, DDS=O, AP>O%, D;
PBRV = 0, DOS=10, DDS=O, AP>O%, N;
PBRV = 0, DOS=10, DDS=O, AP>O%, R;
PBRV = 0, DOS=01, DDS=1, BP=O%, AP=O%;
PBRV = 0, DOS=01, DDS=1, BP>O%;
PBRV = 0, DOS=01, DDS=1, AP>O%;
PBRV = 0, DOS=01, DDS=O, BP=O%, AP=O%;
PBRV = 0, DOS=01, DDS=O, BP>O%, D;
PBRV = 0, DOS=01, DDS=O, BP>O%, N;
PBRV = 0, DOS=01, DDS=O, BP>O%, R;
PBRV = 0, DOS=01, DDS=O, AP>O%, D;
PBRV = 0, DOS=01, DDS=O, BP>O%, N; and
PBRV = 0, DOS=01, DDS=O, BP>O%, R.
However, specifying that particular combinations of parameter values correspond to particular situations does not change that a user could mentally or visually observe each of these parameters, either live in real-time or by reading a report after data is gathered, and determine that a particular situation is taking place. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method according to claim 1, wherein the second list of parking brake actions or reminders comprises at least one or more of the following actions:  
1. Parking brake auto apply: the park brake is activated;
2. Parking brake auto apply after check + Sound, if no acknowledgement by driver within a time window;  
3. Cancel current action; and  
4. No action.  
However, 3. cancelling a current action and 4. Taking no action are claimed so broadly that they could refer to insignificant extra-solution activity, such as cancelling a displaying of an element or simply doing nothing. Both of these courses of action are insignificant extra-solution activity, and (since only one of the four listed possibilities needs to be present to satisfy the claim language) therefore are not adequate to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method according to claim 1, wherein the second list of parking brake actions or reminders comprises at least one or more of the following reminders:  
5. Short alert + Pop up;  
6. Long alert + Pop up;  
7. Short alert+ Sound+ Pop up; and  
8. Long alert + Sound + Pop up.
However, outputting the judicial exception is insignificant extra-solution activity that does not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method according to claim 4, wherein the second list of parking brake actions or reminders comprises at least one or more of the following actions:  
1. Parking brake auto apply: the park brake is activated:  
2. Parking brake auto apply after check + Sound, if no acknowledgement by driver within a time window;  
3. Cancel current action; and  
4. No action; 
wherein the second list of parking brake actions or reminders comprises at least one or more of the following reminders:  
5. Short alert + Pop up;  
6. Long alert + Pop up;
7. Short alert+ Sound+ Pop up; and
8. Long alert + Sound + Pop up; and
wherein for the basic safety level the list of relations establishes a relation between: situation a. and action 3; 
situation b. and reminder 8; 
situation c. and reminder 5; 
situation d. and reminder 8; 
situation e. and reminder 7; 
situation f. and reminder 8; 
situation g. and reminder 7; 
situation h. and reminder 8; 
situation i. and reminder 5; 
situation j. and reminder 8; 
situation k. and reminder 8; 
situation 1. and action 2; 
situation m. and reminder 6; 
situation n. and reminder 5;  
6situation o. and reminder 6; 
situation p. and reminder 8; 
situation q. and reminder 5; 
situation r. and reminder 8; 
situation s. and reminder 7; 
situation t. and reminder 8; 
situation u. and reminder 8; 
situation v. and reminder 8; 
situation w. and reminder 7; 
situation x. and reminder 7; 
situation y. and reminder 7; 
situation z. and reminder 8; 
situation aa. and reminder 7; and 
situation bb. and reminder 8.
However, 3. cancelling a current action and 4. Taking no action are claimed so broadly that they could refer to insignificant extra-solution activity, such as cancelling a displaying of an element or simply doing nothing. Both of these courses of action are insignificant extra-solution activity, and (since only one of 1-4 needs to be present to satisfy the claim language) therefore are not adequate to integrate the judicial exception into a practical application. 5-8 are explicitly simply outputting the judicial exception, which is also insignificant extra-solution activity that does not integrate the judicial exception into a practical application. Further, mapping certain situations to certain extra-solution activities is something that a user could do mentally, and therefore also does not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method according to claim 4 , wherein the second list of parking brake actions or reminders comprises at least one or more of the following actions:  
1. Parking brake auto apply: the park brake is activated;  
2. Parking brake auto apply after check + Sound, if no acknowledgement by driver within a time window;  
3. Cancel current action; and  
4. No action; 
wherein the second list of parking brake actions or reminders comprises at least one or more of the following reminders:  
5. Short alert + Pop up;  
6. Long alert + Pop up;
7. Short alert+ Sound + Pop up; and
8. Long alert + Sound + Pop up; and
7wherein for the medium safety level, the list of relations establishes a relation between: 
situation a. and action 2; 
situation b. and action 3; 
situation c. and action 2; 
situation d. and action 5; 
situation e. and action 2; 
situation f. and action 3; 
situation g. and action 2; 
situation h. and reminder 5; 
situation i. and action 1; 
situation j. and reminder 5; 
situation k. and reminder 5; 
situation l. and action 1; 
situation m. and action 2; 
situation n. and reminder 5; 
situation o. and action 2; 
situation p. and reminder 8; 
situation q. and reminder 5; 
situation r. and reminder 8; 
situation s. and reminder 8; 
situation t. and reminder 7; 
situation u. and reminder 7; 
situation v. and reminder 8; 
situation w. and action 2; 
situation x. and reminder 7; 
situation y. and action 2; 
situation z. and reminder 8; 
situation aa. and reminder 7; and 
situation bb. and reminder 8.
However, 3. cancelling a current action and 4. Taking no action are claimed so broadly that they could refer to insignificant extra-solution activity, such as cancelling a displaying of an element or simply doing nothing. Both of these courses of action are insignificant extra-solution activity, and (since only one of 1-4 needs to be present to satisfy the claim language) therefore are not adequate to integrate the judicial exception into a practical application. 5-8 are explicitly simply outputting the judicial exception, which is also insignificant extra-solution activity that does not integrate the judicial exception into a practical application. Further, mapping certain situations to certain extra-solution activities is something that a user could do mentally, and therefore also does not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method according to claim 4, wherein the second list of parking brake actions or reminders comprises at least one or more of the following actions:  
1. Parking brake auto apply: the park brake is activated:  
2. Parking brake auto apply after check + Sound, if no acknowledgement by driver within a time window;  
3. Cancel current action; and  
4. No action; 
wherein the second list of parking brake actions or reminders comprises at least one or more of the following reminders:  
5. Short alert + Pop up;  
6. Long alert + Pop up;
7. Short alert+ Sound + Pop up; and
8. Long alert + Sound + Pop up; and 
wherein for the high safety level, the list of relations establishes a relation between: 
situation a. and action 1; 
situation b. and reminder 5; 
situation c. and action 2; 
situation d. and reminder 5; 
situation e. and reminder 8; 
situation f. and reminder 7; 
situation g. and action 2; 
situation h. and reminder 7; 
situation i. and action 1; 
situation j. and reminder 5; 
situation k. and reminder 5; 
situation 1. and action 1; 
situation m. and action 2; 
situation n. and reminder 6;  
9situation o. and action 2; 
situation p. and reminder 8; 
situation q. and reminder 6; 
situation r. and reminder 8; 
situation s. and reminder 8; 
situation t. and reminder 7; 
situation u. and reminder 7; 
situation v. and reminder 8; 
situation w. and action 2; 
situation x. and reminder 7; 
situation y. and action 2; 
situation z. and reminder 8; 
situation aa. and reminder 7; and 
situation bb. and reminder 8.
However, 3. cancelling a current action and 4. Taking no action are claimed so broadly that they could refer to insignificant extra-solution activity, such as cancelling a displaying of an element or simply doing nothing. Both of these courses of action are insignificant extra-solution activity, and (since only one of 1-4 needs to be present to satisfy the claim language) therefore are not adequate to integrate the judicial exception into a practical application. 5-8 are explicitly simply outputting the judicial exception, which is also insignificant extra-solution activity that does not integrate the judicial exception into a practical application. Further, mapping certain situations to certain extra-solution activities is something that a user could do mentally, and therefore also does not serve to integrate the judicial exception into a practical application.

Regarding claim 11, applicant recites A computer program for providing adaptable parking brake assistance on a vehicle, the computer program comprising program code means suitable for implementing the method according to claim 1.
However, “parking brake assistance” is recited so generally that it could refer to insignificant extra-solution activity such as merely outputting the judicial exception. Furthermore, as with claim 1, which is referenced in claim 11, the recited generic computer components neither perform activities outside of what a human can perform nor add any novel functionalities when the claim is taken as a whole vs. when each limitation is considered individually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application and are not eligible under 35 USC 101.

Regarding claim 12, applicant recites A computer-readable means comprising a recorded program, said computer-readable means comprising program code means suitable for performing the method according to claim 1, when said program is run on a computer.  
However, as with claim 1, which is referenced in claim 12, the recited generic computer components neither perform activities outside of what a human can perform nor add any novel functionalities when the claim is taken as a whole vs. when each limitation is considered individually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application and are not eligible under 35 USC 101.

Regarding claim 13, applicant recites A system for providing adaptable parking brake assistance on a vehicle, comprising a parking brake and a set of sensors, and at least one electronic control unit controlling the parking brake and the set of sensors, each sensor being monitored by the at least one electronic control unit to measure a specific parameter, and a set of actuators, each actuator being activated by the at least one 10electronic control unit to engage a specific action or reminder, wherein the at least one electronic control unit is programmed to run the computer program according to claim 11.
The claim recites a system comprising a control unit configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of determining values of parameters, determining situations defined by the determined values, and engaging an action or reminder responsive to the determined situation based on a list of predetermined relations and safety levels, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than the recitation of at least one electronic control unit, nothing in the claim elements precludes the steps from being performed entirely by a human. While applicant does recite a set of actuators in the preamble of the claim, the actual steps of the claimed method, which are numbered i, ii, and iii, are not recited as being performed by an actuator. However, even if these three steps were performed by an actuator, the “action or reminder” is recited so generally that it could be interpreted to be merely outputting the judicial exception, which is insignificant extra-solution activity that does not integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination would not amount to significantly more than the abstract idea. In applicant’s specification, applicant discloses the electronic control unit (ECU) as merely a general purpose computer (See at least Page 9, lines 2-19, of applicant’s original specification). Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 14, applicant recites A vehicle comprising the system according to claim 13.
However, merely placing the system of claim 13 onboard a vehicle does not change that a user could mentally or manually perform all the functionalities of the system for at least the reasons discussed above with respect to claim 13. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Examiner’s note: a common way to overcome 101 rejections in cases such as the present case is to recite affirmative control of vehicle actuators in response to other steps of the method. If applicant were to amend claim 1 to affirmatively recite actuating a parking brake actuator (without putting such a recitation in an “or” statement with a reminder, etc.), then the claim would be overcome rejection under 35 USC 101.
However, this is merely examiner’s suggestion to move forward prosecution. It is ultimately up to applicant to amend the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barber et al. (US 20070249465 A1), hereinafter referred to as Barber.
Regarding claim 1, Barber discloses A method for parking brake adaptable assistance on a vehicle (See at least Fig. 1 in Barber: Barber discloses a method the predetermined combination of vehicle operating conditions, checked by the EPB control module, which according to the present invention, permit inhibition or activation of the automatic actuation of the park brake [See at least Barber, 0019]), the vehicle comprising a parking brake (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]) and a set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]. It will therefore be appreciated that the EPB senses each of these values and acts as a sensor of each of these values), and at least one electronic control unit controlling the parking brake (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]) and the set of sensors, each sensor being monitored by the at least one control unit to measure a specific parameter (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]. It will therefore be appreciated that the EPB senses each of these values and acts as a sensor of each of these values), and a set of actuators, each actuator being activated by the at least one electronic control unit to engage a specific action or reminder (See at least Fig. 1 in Barber: Barber discloses that at step 160, the EPB control module does not apply a brake force, and at step 180, the EPB control module does apply a brake force [See at least Barber, 0021-0022]), wherein the method comprises a first list of situations defined by a set of valued parameters measured by the sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]. The list of checks of steps 120-150 may be regarded as applicant’s first list of situations defined by a set of valued parameters), and a second list of parking brake actions or reminders (See at least Fig. 1 in Barber: Barber discloses that a positive answer to any of the inquiries of steps 120-150 will transmit a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force, at step 160 [See at least Barber, 0021]. Barber further discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. Barber further discloses that an inquiry is made at 120 to determine whether the EPB control switch is in neutral position [See at least Barber, 0021]. The list comprising the state of inhibiting the automatic activation of the EPB mechanism, the state of applying a force via the EPB mechanism, and the EPB being in a non-neutral state may be regarded as applicant’s second list of parking brake actions), and a list of relations establishing a relation between each situation of the first list and an action or reminder from the second list (See at least Fig. 1 in Barber: Barber discloses a relationship between the first list (the inquiries from steps 120-150) and the second list (the list comprising the states of inhibiting the automatic activation of the EPB mechanism, applying a force via the EPB mechanism, and the EPB being in a non-neutral state) in the form of the depicted flowchart, which may therefore be regarded as a list of relations [See at least Barber, 0019-0022]), further comprising at least one safety level, and a list of relations for each safety level, wherein the at least one safety level comprises a basic safety level (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. The state in which the automatic activation of the EPB mechanism is inhibited may be regarded as a basic safety level), a medium safety level (See at least Fig. 1 in Barber: Barber further discloses that an inquiry is made at 120 to determine whether the EPB control switch is in neutral position [See at least Barber, 0021]. The EPB being in a non-neutral state may be regarded as a medium safety level), and a high safety level (See at least Fig. 1 in Barber: Barber discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. The state in which the automatic activation of the EPB mechanism is activated may be regarded as a basic safety level), and further comprising the following steps: 
i. determine the values of the parameters measured by the sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]); 
ii. determine the situation defined by the set of values determined at step i. (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021])
iii. engage the action or reminder which is in relation with the situation determined at step ii., according to the list of relations (See at least Fig. 1 in Barber: Barber discloses a state, realized at step 160, where the EPB control module transmits a command to inhibit the automatic activation of the EPB mechanism so as to not apply a brake force [See at least Barber, 0021]. Barber further discloses that, in an alternate scenario, the EPB control module will transmit a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]. Barber further discloses that, if at step 120 the EPB switch stays in a non-neutral position, then neither of steps 160 or 180 will be reached [See at Barber, 0021-0022]).

Regarding claim 3, Barber discloses The method according to claim 1, wherein the parameters measured by the sensors comprise at least one of the following: 
a. PBRV = 1 if parking brake has been released voluntarily (In applicant’s specification, applicant discloses that, “voluntarily implies that park brake has been voluntarily kept released when the engine has been voluntarily stopped by the driver, using the specific key designed for this purpose” [See Page 9, lines 33-35, in applicant’s original specification]. See at least Fig. 1 in Barber: Barber discloses a situation where, at step 130, the ignition is switched off (“Yes” at step 130) after the EPB has already been switched to neutral at step 120 [See at least Barber, 0021]. It will therefore be appreciated that, as per applicant’s definition, the “park brake has been voluntarily kept released when the engine has been voluntarily stopped by the driver”. Hence, the yes or no at step 130 may be regarded as applicant’s PBRV=1 and PBRV=0, respectively), PBRV = 0 if parking brake has been released involuntarily (In applicant’s specification, applicant discloses that, “Involuntarily means that the engine is either running or stalled while park brake is released” [See at least Page 10, lines 2-3, in applicant’s original specification]. See at least Fig. 1 in Barber: Barber discloses a situation where, at step 130, the ignition is not switched off (“No” at step 130) after the EPB has already been switched to neutral at step 120 [See at least Barber, 0021]. It will therefore be appreciated that, as per applicant’s definition, the “the engine is either running or stalled while park brake is released”. Hence, the yes or no at step 130 may be regarded as applicant’s PBRV=1 and PBRV=0, respectively); 
b. DOS = 1 if the driver is on his seat, DOS=O if the driver is not on his seat, DOS = 10 if the driver is changing position from sitting on his seat to 3standing up; DOS = 01 if the driver is changing position from standing up to sitting down; 
c. DDS=1 if the driver's door lock is switched on, DDS=O if the driver's door lock is switched off; 
d. AP indicating the level of pressure on the accelerator pedal between 0% and 100%;
e. BP indicating the level of pressure on the brake pedal between 0% and 100%; and 
f. D. R, or N indicating gear is respectively engaged in drive mode or in rear mode, or not engaged in neutral mode.

Regarding claim 5, Barber discloses The method according to claim 1, wherein the second list of parking brake actions or reminders comprises at least one or more of the following actions:  
1. Parking brake auto apply: the park brake is activated (See at least Fig. 1 in Barber: Barber discloses that the EPB control module transmits a command to the EPB mechanism so as to apply a brake force, at step 180 [See at least Barber, 0022]);
2. Parking brake auto apply after check + Sound, if no acknowledgement by driver within a time window;  
3. Cancel current action; and  
4. No action.  

Regarding claim 11, Barber discloses A computer program for providing adaptable parking brake assistance on a vehicle, the computer program comprising program code means suitable for implementing the method (See at least Fig. 1 in Barber: Barber discloses that EPB control module is connected, in a conventional manner, to a serial data bus, for example a Control Area Network (CAN), from which it receives input signals from different electronic components of the vehicle, that is the ignition switch, the control switch and an electronic motor control, and whereby the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism or inhibiting this function according to a predetermined combination of vehicle operating conditions [See at least Barber, 0016-0019]. Because the EPB control module communicates via CAN, it will be appreciated by anyone of ordinary skill in the art that the EPB control module must therefore comprise a computer capable of deciphering, generating, and sending CAN signals) according to claim 1 (See at least the 103 rejection of claim 1 above).  

Regarding claim 12, Barber discloses A computer-readable means comprising a recorded program, said computer-readable means comprising program code means (See at least Fig. 1 in Barber: Barber discloses that EPB control module is connected, in a conventional manner, to a serial data bus, for example a Control Area Network (CAN), from which it receives input signals from different electronic components of the vehicle, that is the ignition switch, the control switch and an electronic motor control, and whereby the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism or inhibiting this function according to a predetermined combination of vehicle operating conditions [See at least Barber, 0016-0019]. Because the EPB control module communicates via CAN, it will be appreciated by anyone of ordinary skill in the art that the EPB control module must therefore comprise a computer capable of deciphering, generating, and sending CAN signals) suitable for performing the method according to claim 1 (See at least the 103 rejection of claim 1 above), when said program is run on a computer (See at least Fig. 1 in Barber: Barber discloses that EPB control module is connected, in a conventional manner, to a serial data bus, for example a Control Area Network (CAN), from which it receives input signals from different electronic components of the vehicle, that is the ignition switch, the control switch and an electronic motor control, and whereby the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism or inhibiting this function according to a predetermined combination of vehicle operating conditions [See at least Barber, 0016-0019]. Because the EPB control module communicates via CAN, it will be appreciated by anyone of ordinary skill in the art that the EPB control module must therefore comprise a computer capable of deciphering, generating, and sending CAN signals).  

Regarding claim 13, Barber discloses A system for providing adaptable parking brake assistance (See at least Fig. 1 in Barber: Barber discloses a method the predetermined combination of vehicle operating conditions, checked by the EPB control module, which according to the present invention, permit inhibition or activation of the automatic actuation of the park brake [See at least Barber, 0019]) on a vehicle (Barber discloses that the EPB control module is able to automatically apply a park brake force to a vehicle via the EPB mechanism [See at least Barber, 0018]), comprising a parking brake (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]) and a set of sensors (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]. It will therefore be appreciated that the EPB senses each of these values and acts as a sensor of each of these values), and at least one electronic control unit controlling the parking brake (Barber discloses that the EPB control module is able to automatically apply a park brake force to the vehicle via the EPB mechanism [See at least Barber, 0018]) and the set of sensors, each sensor being monitored by the at least one electronic control unit to measure a specific parameter (See at least Fig. 1 in Barber: Barber discloses that the EPB control module makes inquiries at steps 120 to 150 to check the overall status of the vehicle, including, whether the EPB control switch is in neutral position at 120, whether the ignition has been turned OFF at 130, whether or not the ignition has been in the On position for less than a predetermined time period at 140, and whether the EPB control switch is held in the brake released position when the ignition key is removed from the ignition switch and maintained in the brake released position for a predetermined time period at 150 [See at least Barber, 0021]. It will therefore be appreciated that the EPB senses each of these values and acts as a sensor of each of these values), and a set of actuators, each actuator being activated by the at least one 10electronic control unit to engage a specific action or reminder (See at least Fig. 1 in Barber: Barber discloses that at step 160, the EPB control module does not apply a brake force, and at step 180, the EPB control module does apply a brake force [See at least Barber, 0021-0022]), wherein the at least one electronic control unit is programmed to run the computer program according to claim 11 (See at least the 103 rejection of claim 11 above).  

Regarding claim 14, Barber discloses A vehicle (Barber discloses that the EPB control module is able to automatically apply a park brake force to a vehicle via the EPB mechanism [See at least Barber, 0018]) comprising the system according to claim 13 (See at least the 103 rejection of claim 13 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 20070249465 A1) in view of Seto (US 20070052703 A1), hereinafter referred to as Seto.
Regarding claim 6, Barber discloses The method according to claim 1.
However, Barber does not explicitly disclose the method wherein the second list of parking brake actions or reminders comprises at least one or more of the following reminders:  
5. Short alert + Pop up;  
6. Long alert + Pop up; 
7. Short alert+ Sound+ Pop up; and  
8. Long alert + Sound + Pop up.
However, Seto does teach a method for operating a vehicle park brake system wherein the second list of parking brake actions or reminders comprises at least one or more of the following reminders:  
5. Short alert + Pop up (See at least Fig. 9 in Seto: Seto teaches that when the control unit 60 detects that the vehicle is traveling in a state that the parking brake is not released, the display image of the liquid crystal panel 20 is switched to the informing image shown in FIG. 9 for the purpose of giving an urgent warning to the driver, so that a pop-up reading "Please release parking brake" is displayed [See at least Seto, 0104-0106]);  
6. Long alert + Pop up; 
7. Short alert+ Sound+ Pop up; and  
8. Long alert + Sound + Pop up.
Both Seto and Barber teach electric park brake systems for vehicles. However, only Seto explicitly teaches where a screen of the vehicle may display a pop-up message asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle of Barber to also be able to display a pop-up message on a screen of the vehicle asking the user to release a parking brake if the vehicle begins to move while the parking brake is engaged, as in Seto. Doing so improves safety and drive quality by helping the user remember to release the brake.

Allowable Subject Matter
Claims 4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided that any relevant objections and rejections in previous sections of this office action are also resolved.
The closest prior art of record is Barber et al. (US 20070249465 A1) in view of Gortsas (US 20170116794 A1) in further view of Nagasaka (US 20020055410 A1), hereinafter referred to as Barber, Gortsas and Nagasaka, respectively. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, applicant recites The method according to claim 1, wherein the first list of situations comprises the following situations:
PBRV = 1, DOS=10, DDS=1, BP=O%;
PBRV = 1, DOS=10, DDS=1, BP>O%;
PBRV = 1, DOS=10, DDS=O, BP=O%;
PBRV = 1, DOS=10, DDS=O, BP>O%;
PBRV = 1, DOS=01, DDS=1, BP=O%;
PBRV = 1, DOS=01, DDS=1, BP>O%;
PBRV = 1, DOS=01, DDS=O, BP=O%;
PBRV = 1, DOS=01, DDS=O, BP>O%;
PBRV = 0, DOS=10, DDS=1, BP=O%, AP=O%;
PBRV = 0, DOS=10, DDS=1, BP>O%;
PBRV = 0, DOS=10, DDS=1, AP>O%;
PBRV = 0, DOS=10, DDS=O, BP=O%, AP=O%;
PBRV = 0, DOS=10, DDS=O, BP>O%, D;
PBRV = 0, DOS=10, DDS=O, BP>O%, N;
PBRV = 0, DOS=10, DDS=O, BP>O%, R;
PBRV = 0, DOS=10, DDS=O, AP>O%, D;
PBRV = 0, DOS=10, DDS=O, AP>O%, N;
PBRV = 0, DOS=10, DDS=O, AP>O%, R;
PBRV = 0, DOS=01, DDS=1, BP=O%, AP=O%;
PBRV = 0, DOS=01, DDS=1, BP>O%;
PBRV = 0, DOS=01, DDS=1, AP>O%;
PBRV = 0, DOS=01, DDS=O, BP=O%, AP=O%;
PBRV = 0, DOS=01, DDS=O, BP>O%, D;
PBRV = 0, DOS=01, DDS=O, BP>O%, N;
PBRV = 0, DOS=01, DDS=O, BP>O%, R;
PBRV = 0, DOS=01, DDS=O, AP>O%, D;
PBRV = 0, DOS=01, DDS=O, BP>O%, N; and
PBRV = 0, DOS=01, DDS=O, BP>O%, R.
However, none of the prior art of record, taken either alone or in combination, teaches or suggests measuring and mapping all of these combinations of variables with a response in the context of operating an electric parking brake.
Barber comes close to teaching some of these limitations since Barber teaches a method wherein EPB position and ignition are used to determine whether or not to actuate the EPB (See at least Fig. 1 in Barber and [Barber, 0021]). However, there is no mention of whether or not the driver is getting up from or sitting down on the seat (the variable “DOS” in applicant’s claim), nor is there any mention of the accelerator or brake pedal positions (AP and BP in applicant’s claim). Barber is therefore not in the field of endeavor of using all of the claimed variables to actuate an EPB, let alone using the numerous specific combinations of parameter values claimed.
Nagasaka also comes close to teach some of the claimed limitations since Nagasaka teaches a method for determining whether to switch a vehicle’s gear into drive based on the speed, engine state, gear, brake pedal state, accelerator state, and parking brake state of the vehicle (See at least Fig. 5 in Nagasaka and [Nagasaka, 0054]). However, there is still no mention of whether or not the driver is getting up from or sitting down on the seat (the variable “DOS” in applicant’s claim). Furthermore, as indicated by the aforementioned portions of Nagasaka, the invention of Nagasaka is directed to conditions for switching a gear of a vehicle into drive, which is not the same as determining whether or not to take action related to a parking brake of the vehicle. Nagasaka is therefore not in the field of endeavor of using all of the claimed variables to take action pertaining to an EPB, let alone using the numerous specific combinations of parameter values claimed, and it therefore would not have been obvious to combine Nagasaka with Barber or any other prior art of record to arrive at the claimed invention.
Gortsas also comes close to teach some of the claimed limitations since Gortsas teaches a method for determining whether a vehicle is in a parked state based on the ignition state, whether there is a person in the driver's seat, whether the parking brake is released, the accelerator pedal/brake pedal/clutch state, and the closing of doors of the vehicle (See at least [Gortsas, 0050]). However, as indicated by the aforementioned portions of Gortsas, the invention of Gortsas is directed to conditions for determining whether a vehicle is in a parked state, which is not the same as determining whether or not to take action related to a parking brake of the vehicle. Gortsas is therefore not in the field of endeavor of using all of the claimed variables to take action pertaining to an EPB, let alone using the numerous specific combinations of parameter values claimed, and it therefore would not have been obvious to combine Gortsas with Nagasaka or Barber or any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 4 is objected to for containing allowable subject matter.

Regarding claims 8-10, these claims are also objected to for containing allowable subject matter at least by virtue of their dependence from claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668   
                                                                                                                                                                                                     /YAZAN A SOOFI/Primary Examiner, Art Unit 3668